Exhibit 10.1

FOX PAINE & COMPANY, LLC
2105 Woodside Rd., Suite D
Woodside, California 94062

May 6, 2020

Global Indemnity Limited

c/o Global Indemnity Group, LLC

Three Bala Plaza East

Suite 300

Bala Cynwyd, PA 19004

Re:Second Amended and Restated Management Agreement

Dear Ladies and Gentlemen:

We refer to (i) the Management Agreement, dated September 5, 2003, by and among
United America Indemnity, Ltd., formerly Vigilant International, Ltd., an
exempted company formed with limited liability under the laws of the Cayman
Island (“UAIL”), Fox Paine & Company, LLC, a Delaware limited liability company
(“Fox Paine”) and Wind River Holding, L.P., formerly The AMC Group, L.P. a
Pennsylvania limited partnership (“Wind River”), whereby the UAIL contracted for
certain services from each of Fox Paine and Wind River (the “Original
Agreement”), (ii) Amendment No. 1 to the Management Agreement, dated May 25,
2006, whereby UAIL and Wind River terminated Wind River’s services as of May 25,
2006, WindRiver ceased being a party to the Management Agreement and UAIL and
Fox Paine modified the terms of the Annual Service Fee payable to Fox Paine for
certain services provided by Fox Paine to UAIL (the “First Amendment”), (iii)
Assignment and Assumption and amendment of the Management Agreement, dated March
16, 2011, whereby UAIL transferred and assigned the Management Agreement, as
amended by the First Amendment, and the Indemnification Letter and all of its
rights and obligations thereunder to Global Indemnity (Cayman) Limited (“GBLI
Cayman”), and GBLI Cayman accepted and consented to such assignment and agreed
to perform the obligations of GBLI Cayman under the Management Agreement, as
amended by the First Amendment, and the Indemnification Letter, Fox Paine
consented to such assignment and transfer and GBLI Cayman and Fox Paine modified
the terms of certain services provided by Fox Paine to GBLI Cayman and its
affiliates and the fees payable therefor and the basis upon which advisory
services would be provided by Fox Paine in the event of a change of control of
Global Indemnity plc (“Global Indemnity”) and the fees payable therefor (the
“Second Amendment”), (iv) Amendment No. 3 to the Management Agreement, dated
April 10, 2011, whereby GBLI Cayman and Fox Paine changed “the Company” to
“Global Indemnity plc” in a specified sentence (the “Third Amendment”), (v) the
Amended and Restated Management Agreement, dated October 31, 2013 (the “First
Amended and Restated Management Agreement”), which replaced and superseded in
its entirety the Original Agreement as amended by the First Amendment, the
Second Amendment and the Third Amendment, and (vi) the Letter Agreement, dated
November 7, 2016, whereby GBLI Cayman assigned to Global Indemnity Limited (the
“Company”), and the Company assumed and

 

 

--------------------------------------------------------------------------------

 

Global Indemnity Limited

May 6, 2020

Page 2

accepted, with the consent of Fox Paine, the First Amended and Restated
Management Agreement and all rights and obligations of GBLI Cayman thereunder
(the “Letter Agreement,” and together with the First Amended and Restated
Management Agreement), the “Management Agreement”). For the avoidance of doubt,
all references in this Second Amended and Restated Management Agreement to an
entity include the successor(s) to such entity.

We refer to the Amended and Restated Investment Agreement, dated as of September
5, 2003 (the “Investment Agreement”), by and among U.N. Holdings (Cayman), Ltd.,
an exempted company formed with limited liability under the laws of the Cayman
Islands, UAIL, U.N. Holdings II, Inc., a Delaware corporation, U.N. Holdings
LLC, a Delaware limited liability company, U.N. Holdings Inc., a Delaware
corporation, Wind River Investment Corporation, a Delaware corporation (“Wind
River”), and those Trusts listed on Schedule A thereto. As a result of
transactions contemplated by the Investment Agreement, Fox Paine Capital Fund II
International, L.P., a Cayman Islands exempted limited partnership (collectively
with its affiliates, the “Funds”), acquired an indirect beneficial ownership of
a majority of Common Shares (as defined in the Investment Agreement) and
Preferred Shares (as defined in the Investment Agreement) of the Company
(collectively, the “Shares”).

The current parties to the Management Agreement, the Company and Fox Paine,
hereby amend and restate in its entirety the Management Agreement to reflect the
intents and purposes of the First Amended and Restated Management Agreement as
assigned, assumed and further amended by the Letter Agreement, together with
certain additional modifications as of this date reflected herein (the “Second
Amended and Restated Management Agreement ”). This Second Amended and Restated
Management Agreement reflects the entire agreement of the parties and replaces
and supersedes the First Amended and Restated Management Agreement and the
Letter Agreement.

In connection with the ongoing operations of the Company and its affiliates,
pursuant to the Original Agreement the Company paid Fox Paine an annual fee
equal to $1,500,000, as compensation for Fox Paine’s ongoing provision of
certain financial and strategic consulting, advisory and other services to the
Company and its affiliates (collectively, the “Services”). Beginning on
September 5, 2013, the annual service fee increased to $1,900,409.00 to reflect
the aggregate increase in the Consumer Price Index as published by the U.S.
Department of Labor Bureau of Labor Statistics (the “CPI-U”) from August 31,
2003 to August 31, 2013, and has been further increased each year beginning
September 5, 2014 by an amount to reflect the percentage change in the CPI-U
from the beginning of the twelve month period to the end of the twelve month
period ended August 31 (the annual service fee as so increased annually, the
“Annual Service Fee”). The Annual Service Fee for the period beginning September
5, 2019 and ending September 4, 2020 shall be increased from $2,084,707.00 to
$2,634,707 and Fox Paine shall no longer be reimbursed for Excluded Expenses (as
defined below). The Annual Service Fee for the period beginning September 5,
2020 and ending September 4, 2021 and each twelve-month period thereafter shall
continue to be adjusted by the CPI-U and the Adjustment Amount, each as provided
herein. In addition, should the Company and Fox Paine agree that the Annual
Service Fee will be deferred, the Annual Service Fee will be subject to an
adjustment

 

 

--------------------------------------------------------------------------------

 

Global Indemnity Limited

May 6, 2020

Page 3

amount (the “Adjustment Amount”) equal to: (i) on each September 5 (the “Annual
Accrual Date”), the percentage rate of return the Company earned on its
investment portfolio over the same twelve month period multiplied by the
aggregate Annual Service Fees and Adjustment Amounts accumulated and unpaid
through such date and (ii) if a Triggering Event occurs on any date other than
an Annual Accrual Date, the percentage rate of return the Company earned on its
investment portfolio over the period since the last Annual Accrual Date to have
occurred before the Triggering Event through the date of the Triggering Event
multiplied by the aggregate Annual Service Fees and Adjustment Amounts
accumulated and unpaid through such date. For the avoidance of doubt, an example
of how the Annual Service Fee will be adjusted annually is as follows: if the
CPI increases 2% from August 31, 2020 to August 31, 2021, then the Annual
Service Fee for September 5, 2021 will be increased by 2% from $2,634,707 to
$2,687,401. Should the Company and Fox Paine agree that the Annual Service Fee
will be deferred, an example of how the Annual Service Fee will be adjusted is
as follows: if the CPI increases by 2% from August 31, 2021 to August 31, 2022
and the Company earns 3% on its investment portfolio over the same period, then
the Annual Service Fee for September 5, 2022 will be increased from $2,687,401
to $2,741,149, and the Adjustment Amount for September 5, 2022 will be $80,622
which is 3% of the Annual Service Fee of $2,687,401 accrued on September 5,
2021. The Company shall provide quarterly statements of account to Fox Paine
indicating as of the last day of each such calendar quarter, the Aggregate
Annual Service Fees and Adjustment Amounts accrued and unpaid as of such date as
well as the amount of any outstanding unpaid expense reimbursements invoiced by
Fox Paine as of such date.

The Annual Service Fee with respect to each twelve month period beginning on
September 5 of each year will be billed to the Company by Fox Paine and paid on
or before November 1 of such year (each, a “Payment Date”). As of the date
hereof, the Company has paid Fox Paine $2,264,688 in respect of the Annual
Service Fee and Excluded Expenses for the period beginning September 5, 2019 and
ending September 4, 2020. The Company shall pay the remaining $370,019 due in
respect of the Annual Service Fee for such period promptly upon invoice thereof
by Fox Paine.

The parties hereto acknowledge that the Services contemplated hereby, and the
Annual Service Fee payable therefor, shall not include investment banking or
other similar services that may be provided to the Company and its affiliates
from time to time by Fox Paine and its affiliates, or any transaction fees that
may be payable in connection with any such services. Subject to the following
sentence, the Annual Service Fees and Adjustment Amounts shall continue as
obligations of the Company and be payable in accordance with the terms hereof
until the earlier of (1) such time as Fox Paine, its affiliates or the Funds
(collectively, the “Fox Paine Entities”) no longer hold a direct or indirect
equity investment in the Company or any successor thereto and (2) such time as
Fox Paine and the Company agree in writing to modify or terminate the
arrangements contemplated hereby. In addition, upon the consummation of a Change
of Control (as defined herein), the Company will immediately pay Fox Paine a
lump sum payment in an amount to be agreed between the Company and Fox Paine
(the “Termination Fee”), and upon receipt of the Termination Fee, the
Transaction Fee (as defined herein) and all other amounts payable or
reimbursable pursuant to this Second Amended and Restated Management

 

 

--------------------------------------------------------------------------------

 

Global Indemnity Limited

May 6, 2020

Page 4

Agreement, the Company and Fox Paine agree that Fox Paine’s obligation to
provide the Services and the Advisory Services and the Company’s obligation to
pay the Annual Service Fee, Adjustment Amount and any other amounts payable
pursuant to this Second Amended and Restated Management Agreement shall
thereupon immediately terminate; provided, however, that, notwithstanding
anything to the contrary herein or otherwise, in the event that Fox Paine and
the Company fail to agree on the amount of the Termination Fee and the
Transaction Fee, the Company’s obligation to pay the Annual Service Fee and
Adjustment Amount shall not terminate and Fox Paine’s right to perform all
consulting, financing, investment banking and similar services for the Company
and its affiliates shall continue regardless of whether any Fox Paine Entities
continue to hold a direct or indirect equity investment in the Company or any
successor thereto without prejudice to Fox Paine’s entitlement to the
Termination Fee and the Transaction Fee.

As used herein, the term “Change of Control” shall mean, whether effected
directly or indirectly or in one or a series of transactions: (i) the sale or
exchange of all or substantially all the assets of the Company and its
subsidiaries, taken as a whole, or (ii) the sale or exchange of (A) at least the
majority of the outstanding shares of the capital stock of the Company and
representing at least a majority of the voting power of the Company or (B) all
outstanding shares of capital stock of the Company that are not held directly or
indirectly by a Fox Paine Entity, (exclusive, in the case of each of clauses (A)
and (B), of any shares of capital stock of the Company owned by officers or
employees of the Company or any of its subsidiaries that a buyer requires be
retained), including, in the case of each of clauses (i) and (ii), without
limitation, by means of a merger, amalgamation, scheme of arrangement,
consolidation or other business combination, a tender or exchange offer, a
leveraged buy-out, reinsurance transaction, lease or license, the formation of a
partnership, joint or collaborative venture or similar arrangement; provided,
however, that a sale or exchange of only capital stock owned directly or
indirectly by Fox Paine Entities shall not constitute a Change of Control. For
purposes of interpreting the definition of “Change of Control,” the phrase
“series of transactions” shall mean and refer to a plan of disposition adopted
and approved by the Board of Directors of the Company or the applicable company.

For the avoidance of doubt, nothing herein impairs (or is intended to impair)
the obligation of the Company to engage Fox Paine to perform all consulting,
financing, investment banking and similar services for the Company and its
affiliates in connection with any transaction that does not constitute a “Change
of Control” and to pay to Fox Paine a mutually agreed advisory or
arrangement/finders fee in connection with the provision of such services.

In addition, the Company also confirms the arrangements under which Fox Paine
agrees to provide to the Company and its affiliates financial advice and
assistance in the event of a possible Change of Control transaction, including,
as appropriate, advice and assistance with respect to arranging the transaction
or acting as a finder, defining objectives, performing valuation analyses and
structuring, planning and negotiating any such transaction (the “Advisory
Services”). The Company understands that Fox Paine would not be providing (nor
would the Company and its affiliates be relying on it for) tax, regulatory,
legal or accounting advice in

 

 

--------------------------------------------------------------------------------

 

Global Indemnity Limited

May 6, 2020

Page 5

connection with a Change of Control and that Fox Paine is not rendering any
formal opinions to the Company with respect to the Advisory Services. If a
Change of Control is consummated, the Company agrees to pay Fox Paine, upon the
consummation of the Change of Control, an amount in cash to be agreed between
the Company and Fox Paine (the “Transaction Fee”).

In addition, in connection with the ongoing operations of the Company and its
affiliates, since the Original Agreement the Company has reimbursed Fox Paine
for its expense related to the provision of Services and Advisory Services.
Beginning September 5, 2019, the Company shall not reimburse Fox Paine for
travel expenses (airfare, hotel, transportation, meals and other miscellaneous
travel costs including telephone, travel insurance, fax and print charges and
executive risk bond ) incurred in the ordinary course relating to attendance at
regularly scheduled meetings of the Board of Directors (or any committee of the
Board of Directors) of the Company or its subsidiaries (the “Excluded
Expenses”). For the avoidance of doubt, Excluded Expenses do not include any
other expenses of Fox Paine that may be incurred in connection with the
provision of the Services or any expenses that may be incurred in connection
with the provision of Advisory Services, and the Company shall continue to
reimburse Fox Paine for its expenses (other than Excluded Expenses) related to
the provision of Services and for its expenses related to the provisions of
Advisory Services. Accordingly, the Company agrees, as and when such are
invoiced to the Company by Fox Paine, to promptly reimburse the Fox Paine
Entities for all direct and indirect expenses paid or incurred in connection
with the Services and/or Advisory Services, including, for the avoidance of
doubt, in connection with efforts to arrange or consummate a Change of Control
as well as for reasonable, estimated foreseeable post-closing expenses, which
shall be invoiced (including a description of the basis thereof) to the Company
prior to the consummation of the Change of Control.

Fox Paine may assign its rights and delegate its obligations hereunder, in whole
or in part, to any of its present or future affiliates, and shall provide
written notice to the Company of any such assignment.

Fox Paine and the Company continue to agree that the indemnification letter,
dated as of September 5, 2003, (the “Indemnification Letter”) shall continue to
survive this Amendment and Restatement of the Management Agreement and survive
any termination, expiration or assignment of this Second Amended and Restated
Management Agreement. The Indemnification Letter applies to Services and
Advisory Services.

Except as may be required by applicable law or regulation or in connection with
any proceeding, inquiry or request by or before, or a filing with or submission
to, a court, governmental or judicial authority, regulatory or administrative
body or securities exchange, neither the Company, nor any of its subsidiaries
will disclose to any third party, or publicly refer

 

--------------------------------------------------------------------------------

 

Global Indemnity Limited

May 6, 2020

Page 6

to, any written or oral advice provided by Fox Paine pursuant to this Second
Amended and Restated Management Agreement, without the prior written consent of
Fox Paine. The Advisory Services provided by Fox Paine hereunder are intended
solely for the benefit and use of the senior management and the Board of
Directors of each of the Company, and their respective subsidiaries, are not on
behalf of, and are not intended to confer rights or remedies upon, any
shareholder of the Company, any employee or creditor of the Company, or any of
their respective subsidiaries or any other person, and may not be used or relied
upon for any other purpose.

All amounts payable to Fox Paine hereunder shall be paid free and clear of all
deductions or withholdings unless the deduction or withholding is required by
applicable law, in which event the Company shall pay such additional amounts as
shall be necessary to ensure that the net amount received by Fox Paine will
equal the full amount that would otherwise have been received by Fox Paine had
no such deduction or withholding been made. Payments made by the Company
pursuant to this Second Amended and Restated Management Agreement shall be made
by wire transfer of immediately available funds to such account as Fox Paine
shall designate to the Company in writing from time to time.

Concurrently herewith, each of Global Indemnity Group, LLC (formerly Global
Indemnity Group, Inc.) and Global Indemnity Reinsurance Company, Ltd (formerly
Wind River Reinsurance Company, Ltd.) is executing a separate reaffirmation
agreement in the form attached hereto as Exhibit A in respect of the Guaranty,
dated March 15, 2011, from such entity in favor of Fox Paine with respect to the
Second Amended and Restated Management Agreement and the Indemnification Letter.

This Second Amended and Restated Management Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without regard to choice of law or conflicts of law principles. Any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Second Amended and Restated
Management Agreement or the transactions contemplated hereby may be brought in
any federal court located in the State of New York or any New York state court,
and each of the parties hereto hereby (1) consents and submits itself and its
property to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding, (2) consents
to and submits itself and its property to the personal jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding, and (3) irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. We and you (on your behalf and, to the extent
permitted by applicable law, on behalf of your stockholders and creditors) waive
all right to trial by jury in any action, proceeding or counterclaim (whether

 

--------------------------------------------------------------------------------

 

Global Indemnity Limited

May 6, 2020

Page 7

based upon contract, tort or otherwise) related to or arising out of or in
connection with this letter agreement or our engagement.

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

Please confirm that the foregoing is in accordance with your understanding and
agreement with Fox Paine by signing a copy of this Second Amended and Restated
Management Agreement in the space provided below.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

FOX PAINE & COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Saul A. Fox

 

 

Name:

 

Saul A. Fox

 

 

Title:

 

Chief Executive

 

 

 

ACCEPTED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN:

 

 

GLOBAL INDEMNITY LIMITED

 

 

 

 

 

 

By:

 

/s/ Thomas M. McGeehan

Name:

 

Thomas M. McGeehan

Title:

 

Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

Exhibit A

REAFFIRMATION AGREEMENT

May 6, 2020

Reference is made to that certain Second Amended and Restated Management
Agreement, dated as of May 6, 2020 (the “Second Amended and Restated Management
Agreement”) by and between Global Indemnity Limited (the “Company”) and Fox
Paine & Company, LLC, a Delaware limited liability company (“Fox Paine”), such
agreement amending and restating the Amended and Restated Management Agreement,
dated as of October 31, 2013 (the “Amended and Restated Management Agreement”),
which previously amended and restated the original Management Agreement, dated
as of September 5, 2003 (the “Original Management Agreement”).

Reference is made to that certain Guaranty (the “Guaranty”), executed by the
undersigned (“Guarantor”) in favor of Fox Paine to guaranty the obligations of
Global Indemnity (Cayman) Limited (“GBLI Cayman”) under the Original Management
Agreement.

Reference is made to that certain Reaffirmation Agreement, executed November 7,
2016, wherein the Guarantor agreed and confirmed that all terms of the Guaranty
continue to apply to the Amended and Restated Management Agreement.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Guaranty.

This reaffirmation agreement (this “Agreement”) is delivered in connection with
the Second Amended and Restated Management Agreement, dated as of May 6, 2020,
from Fox Paine attached thereto as Exhibit A.

The undersigned Guarantor hereby agrees that the terms of the Guaranty continue
to apply to the Second Amended and Restated Management Agreement, all of which
obligations and liabilities shall remain in full force and effect and each of
which is hereby reaffirmed and remain in full force and effect. The Guarantor
further acknowledges and agrees that any payments, liabilities and obligations,
however arising, owed by the Company to Fox Paine of every kind and description
(whether or not evidenced by any note, instrument or agreement and whether or
not for the payment of money), direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising pursuant to the terms of the
Second Amended and Restated Management Agreement and any costs of collection
hereunder, including without limitation, attorneys’ and other professionals’
fees, shall be Obligations under the Guaranty.

The undersigned Guarantor hereby confirms that no amendments to the Guaranty are
intended hereby.

(The remainder of the page has been intentionally left blank)

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.

 

 

 

GLOBAL INDEMNITY GROUP, LLC

 

        (f/k/a Global Indemnity Group, Inc.)

 

 

 

 

 

 

 

By:

 

/s/ Thomas M. McGeehan

 

 

 

 

 

 

 

 

 

Name: Thomas M. McGeehan

 

 

 

 

Title: Chief Financial Officer

 

[Signature Page to Reaffirmation Agreement]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.

 

 

 

GLOBAL INDEMNITY REINSURANCE COMPANY, LTD.

 

(f/k/a Wind River Reinsurance Company, Ltd.)

 

 

 

 

 

 

 

By:

 

/s/ Steve Green

 

 

 

 

 

 

 

 

 

Name: Steve Green

 

 

 

 

Title: President

 

[Signature Page to Reaffirmation Agreement]

 